Name: Commission Regulation (EEC) No 764/80 of 28 March 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  accounting
 Date Published: nan

 No L 85/ 18 Official Journal of the European Communities 29 . 3 . 80 COMMISSION REGULATION (EEC) No 764/80 of 28 March 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 6 (7) thereof, Whereas Articles 6 (2) and 24 ( 1 ) of Commission Regu ­ lation (EEC) No 685/69 (3 ), as last amended by Regu ­ lation (EEC) 632/79 (4 ), specifies the various storage cost components, in particular the interst rate to be used for financing ; whereas that rate should be adjusted so as to take account of changes in the situa ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Articles 6 (2) (c) and 24 ( 1 ) (c) of Regulation (EEC) No 685/69, the expression '9-50 %' is replaced by ' 12 % '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 204, 28 . 7 . 1978 , p. 6 . (&gt;) OJ No L 90 , 15 . 4 . 1969 , p. 12 . ( «) OJ No L 79 , 31 . 3 . 1979 , p. 77 .